 



Exhibit 10.18

 

PROMISSORY NOTE

 

$350,000 February 29, 2012

 

FOR VALUE RECEIVED, ecoSquid Acquisition, Inc., a Florida corporation and
Upstream Worldwide, Inc., a Delaware corporation (each is the “Company”),
jointly and severally, promises to pay to Benjamin Gordon, in his capacity as
representative for Cambridge Capital, LLC, a Delaware limited liability company,
David Stubbs, William Conley, Richard Metzler, Charles Fabrikant, Edward Mullen
and Ayelet Mullen (collectively, the “Holder”), at c/o Benjamin Gordon, 525
South Flagler Drive, Suite 200, West Palm Beach, Florida 33401, or at such other
office as the Holder designates in writing to the Company, the principal sum of
Three Hundred Fifty Thousand and No/100 Dollars ($350,000.00), together with
interest thereon computed at the annual rate of Two Tenths of One Percent (.2%).
A principal payment in the amount of $150,000, plus accrued interest, shall be
made on or before 30 days following the date of this Note. All unpaid principal,
together with any then accrued but unpaid interest and any other amounts payable
hereunder, shall be due and payable 60 days following the date of this Note (the
“Maturity Date”), or such earlier date, if applicable, under Section 1(b) below.
The interest payable hereunder shall be computed by using the actual number of
days in any given period.

 

1.   Event of Default.

 

(a)   For purposes of this Note, an “Event of Default” means:

 

(i)     the Company shall default in the payment of interest and/or principal on
this Note;

 

(ii)   the Company shall fail to materially perform any covenant, term,
provision, condition, agreement or obligation of the Company under this Note
(other than for non-payment) or under the Security Agreement securing the
payment of this Note and such failure shall continue uncured for a period of
twenty (20) days after notice from the Holder of such failure;

 

(iii)   an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (A) liquidation, reorganization or other relief in
respect of either Company or any of their debts, or of a substantial part of its
assets, under any federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect or (B) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for either
Company or for a substantial part of any of its assets, and, in any such case,
such proceeding or petition shall continue undismissed for thirty (30) days or
an order or decree approving or ordering any of the foregoing shall be entered;

 

1

 

 

(iv)         either Company shall (A) voluntarily commence any proceeding or
file any petition seeking liquidation, reorganization or other relief under any
federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect, (B) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (iii) of this Section 1(a), (C)  apply for or consent to the
appointment of a receiver, trustee, custodian, conservator or similar official
for either Company or for a substantial part of its assets, (D) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (E) make a general assignment for the benefit of creditors or
(F) take any action for the purpose of effecting any of the foregoing;

 

(v)          either Company shall sell or otherwise transfer all or
substantially all of its assets or more than 50% of the issued and outstanding
capital stock of either Company shall no longer be owned by those persons owning
the issued and outstanding capital stock of such respective Company as of the
date of this Note; provided, however, that a merger, consolidation or share
exchange of one Company with the other Company (or its subsidiary) or its
shareholders, as applicable, shall not be deemed an Event of Default.

 

(b)   Upon the occurrence of an Event of Default, the entire indebtedness with
accrued interest thereon due under this Note shall, at the option of the Holder,
be immediately due and payable without notice. Failure to exercise such option
shall not constitute a waiver of the right to exercise the same in the event of
any subsequent Event of Default.

 

(c)   Upon the occurrence of an Event of Default, this Note shall immediately
and automatically increase to and accrue at the rate of Twelve Percent (12%) per
annum.

 

2.   Prepayment. The Company may prepay this Note at any time, in whole or in
part, provided any such prepayment will be applied first to the payment of
expenses due under this Note, second to interest accrued on this Note and third,
if the amount of prepayment exceeds the amount of all such expenses and accrued
interest, to the payment of principal of this Note.

 

3.   Miscellaneous.

 

(a)   Loss, Theft, Destruction or Mutilation of Note. Upon receipt of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of this Note and, in the case of loss, theft or destruction, delivery
of an indemnity agreement reasonably satisfactory in form and substance to the
Company or, in the case of mutilation, on surrender and cancellation of this
Note, the Company shall execute and deliver, in lieu of this Note, a new note
executed in the same manner as this Note, in the same principal amount as the
unpaid principal amount of this Note and dated the date to which interest shall
have been paid on this Note or, if no interest shall have yet been so paid,
dated the date of this Note.

 

(b)   Payment. All payments under this Note shall be made in lawful tender of
the United States by wire transfer to an account designated by Holder.

 

(c)   Waivers. Each Company hereby severally waives notice of default,
presentment or demand for payment, protest or notice of nonpayment or dishonor
and all other notices or demands and all suretyship defenses and defenses in the
nature thereof relative to this instrument.

 

2

 

 

(d)   Usury. In the event that any interest paid on this Note is deemed to be in
excess of the then legal maximum rate, then that portion of the interest payment
representing an amount in excess of the then legal maximum rate shall be deemed
a payment of principal and applied against the principal of this Note.

 

(e)   Waiver and Amendment. Any provision of this Note may be amended, waived or
modified only by an instrument in writing signed by the party against which
enforcement of the same is sought.

 

(f)   Notices. Any notice or other communication required or permitted to be
given hereunder shall be in writing sent by mail, facsimile with printed
confirmation, nationally recognized overnight carrier or personal delivery and
shall be effective upon actual receipt of such notice, to the following
addresses until notice is received that any such address or contact information
has been changed:

 

To the Company:

 

ecoSquid Acquisition, Inc.

200 E. Broward Blvd, Suite 1200

Ft. Lauderdale FL 33301

Attention: Mr. Daniel Brauser, President

 

To Holder:

 

c/o Mr. Benjamin Gordon, as Representative

525 South Flagler Drive, Suite 200

West Palm Beach, Florida 33401

Attention: Mr. Benjamin Gordon

 

(g)   Expenses; Attorneys’ Fees. Each Company, jointly and severally, agrees to
pay all costs and expenses, including all reasonable attorneys’ fees, for the
collection of this Note upon an Event of Default.

 

(h)   Successors and Assigns. This Note may not be assigned or transferred by
the Holder prior to an Event of Default. Subject to the preceding sentence, the
rights and obligations of the Company and the Holder of this Note shall be
binding upon and benefit the successors, permitted assigns, heirs,
administrators and permitted transferees of the parties.

 

3

 

 

(i)   Governing Law; Jurisdiction. THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF FLORIDA WITHOUT REFERENCE
TO PRINCIPLES OF CONFLICTS OF LAWS. EACH PARTY HERETO HEREBY IRREVOCABLY SUBMITS
TO THE EXCLUSIVE PERSONAL AND SUBJECT MATTER JURISDICTION OF THE SUPREME COURT
OF THE STATE OF FLORIDA LOCATED IN THE PALM BEACH COUNTY OVER ANY SUIT, ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS NOTE. EACH PARTY HEREBY
IRREVOCABLY WAIVES TO THE FULLEST EXTENT PERMITTED BY LAW, (A) ANY OBJECTION
THAT THEY MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN ANY SUCH COURT; AND (B) ANY CLAIM THAT ANY SUCH SUIT,
ACTION OR PROCEEDING HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. FINAL JUDGMENT
IN ANY SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT SHALL BE CONCLUSIVE
AND BINDING UPON EACH PARTY DULY SERVED WITH PROCESS THEREIN AND MAY BE ENFORCED
IN THE COURTS OF THE JURISDICTION OF WHICH EITHER PARTY OR ANY OF THEIR PROPERTY
IS SUBJECT, BY A SUIT UPON SUCH JUDGMENT.

 

4.          Secured Obligation. The obligations of the Company under this Note
are secured obligations of the Company, secured by certain assets of the Company
pursuant to that certain Security Agreement, dated as of the date hereof (the
“Security Agreement”), by and among the Company and the secured parties
signatory thereto.

 

IN WITNESS WHEREOF, each Company has caused this Note to be signed in its name
by an authorized officer to take effect as a sealed instrument, as of the date
set forth above.

 



Signed in the presence of:   ecoSquid Acquisition, Inc.           By: /s/ Daniel
Brauser Witness    Daniel Brauser, President Print Name and Address:            
Upstream Worldwide, Inc.            By: /s/ Daniel Brauser Witness   Name:
Daniel Brauser Print Name and Address:   Title: Chief Financial Officer

 

4

 

